In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Election/Restrictions
Upon further consideration of the claims, it has been determined that the additional limitations in non-elected claims 9 and 10 defined a scope and search areas comparable to those corresponding to elected claims 11 – 20. Accordingly, the Examiner has performed a prior art search for the entire set of claims and, in effect, withdrawn the restriction requirement of 11/13/20. Indeed, claim 1 defines a structure that is a portion of an optical modulator structure for which claims 11 – 20 define a method of operating. Notwithstanding different descriptions used by claims 1 – 10 and 11 – 20, the key/inventive features, i.e., the use of a diode structure for both high-speed modulation (by reverse biasing across a layer stack of the diode structure) and resistive heating (by direct-current along the bottom layer of the diode structure), are common for all claims and prior art, if any, applicable to one group of the claims would be applicable to the other.      
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 of U.S. Patent No. 10,739,622 B2 in view of Fujikata et al (US 2012/0257850 A1). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 
(i)	The limitations of claims 1 – 10 of the instant application define a structure (an integrated optoelectronic device) substantially identical to that recited by claims 1 – 8 of U.S. Patent No. 10,739,622 B2, except for a well-known use of electrically conductive vias. Fujikata illustrates such vias (identified as 13 in Figs. 1 – 7). 
(ii)	The limitations of claims 11 – 20 of the instant application define a method of operating an integrated optoelectronic device (an electro-absorption modulator) that has features substantially identical to those of an integrated optoelectronic device recited by claims 8 – 15 of U.S. Patent No. 10,739,622 B2. Claim 3 of the latter defines the application of an RF voltage.

Allowable Subject Matter
While no subject matter is allowable at this time, claims 1 – 20 would be allowable if Applicant overcomes the applied double-patenting rejections.
The reason for indicating allowable subject matter is that none of the prior art of record, taken alone or in combination, teaches expressly, renders obvious, and/or provides a motivation for an electro-absorption modulator having the required features and, in particular, comprising a diode structure for both high-speed modulation (by a reverse-bias voltage applied across a layer . On the contrary, Fujikata, while disclosing a diode structure with 3 electrical terminals (and corresponding vias) of which 2 are disposed on opposite sides of a bottom layer (Figs. 1 – 7), applies the same voltage to the bottom layer and a different voltage to the top layer in order to produce reverse-biasing for high-speed modulation. Fujikata neither teaches expressly nor renders obvious the use of the bottom layer for heat generation. The structure of Fujikata is typical in the art of waveguide electro-absorption modulators, including the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0257850 A1
US 2010/0215309 A1
US 2016/0299363 A1
US 2016/0266414 A1
US 2012/0070111 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896